Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 27, 1974, convicting him of reckless endangerment in the first degree, grand larceny in the third degree, menacing, possession of weapons, etc., as a misdemeanor (two counts), criminal possession of stolen property in the third degree and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of the two counts of possession of weapons, etc., as a misdemeanor, and the sentences imposed thereon, and, as a matter of discretion in the interest of justice, the said counts are dismissed. As so modified, judgment affirmed. The findings of fact are affirmed. As we stated on the determination of the appeal of appellant’s codefendant (People v Jackson, 52 AD2d 630), "the trial court’s charge to the jury on the presumption of possession by all persons occupying a stolen vehicle of any weapon found therein (Penal Law, § 265.15, subd 2), may have been misleading because it failed to include instructions that the presumption was rebuttable. Defense counsel had asked the trial court to explain the meaning of 'presumptive evidence’. Accordingly, the convictions and sentences for possession of weapons, etc., as a misdemeanor, are reversed, and the said counts are dismissed.” We have examined the other contentions raised by appellant on this appeal and find them to be without merit. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.